Citation Nr: 0948144	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-27 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of fractured right radius.

2.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder acromioclavicular (AC) separation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from January 1996 to January 
2000 and from March 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to a higher rating for residuals of 
right radius fracture is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left shoulder AC separation is manifested by pain and 
limitation of motion; the Veteran can abduct his left arm to 
150 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left AC 
separation have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC) 5201, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in April 2006, prior to the initial 
adjudication of the Veteran's claim, discussed the evidence 
necessary to establish service connection.  The evidence of 
record was listed, and the Veteran was told how VA would 
assist him in obtaining additional relevant evidence.  This 
letter also discussed the manner in which VA determines 
disability ratings and effective dates.

The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Moreover, the Board notes that this is a case in which the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service- connection claim has been more than substantiated, 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied. 

With respect to VA's duty to assist, the Board notes that VA 
examinations were carried out.  The Board finds that they 
were adequate in that they were conducted by neutral, skilled 
providers who reviewed the record, interviewed the Veteran, 
and performed appropriate physical examinations prior to 
providing their conclusions.  The Veteran has not identified 
any additional evidence or information which could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2009).  

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2009).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, it finds that the disability has not 
significantly changed and that a uniform rating is 
appropriate.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

On VA examination in October 2006, the Veteran's history was 
reviewed, and the examiner noted that the Veteran was right 
hand dominant.  The Veteran reported that he was unable to 
lift weights with his left shoulder and that he was careful 
with certain movements.  He noted that he had begun to 
bicycle because it did not strain his shoulder.  He endorsed 
occasional subluxation of the left shoulder, as well as 
significant decreased range of motion.  He noted that he was 
unable to sleep on his left side, and that he had 5/10 pain 
daily, increasing to 7/10 with flare-ups.  Physical 
examination revealed that the Veteran's left shoulder was 
significantly lower than the right.  There was definite 
prominence of the distal clavicle and palpable tenderness 
over that area.  There was mild atrophy of the muscles on the 
left side and slightly decreased strength.  The examiner 
opined that the decreased strength was more of a guarding 
type of behavior due to pain.  Range of motion testing 
revealed forward flexion to 160 degrees with pain beginning 
at 90 degrees; extension to 30 degrees with pain at 30 
degrees; abduction to 150 degrees with pain throughout; and 
adduction, internal rotation, and external rotation to 30 
degrees.  Pain increased on repetitive motion, but there was 
no additional imitation of motion.  X-rays revealed a Type II 
AC separation and coracoclavicular ligament calcifications or 
a large distal clavicle osteophyte.  The diagnosis was left 
shoulder AC separation during service with chronic pain, 
significant decreased range of motion, and deformity of the 
joint.

An additional VA examination was carried out in February 
2008.  The Veteran reported that he was a full time student 
and that he also worked at a bookstore.  He  noted that he 
had lost no time from work or school in the previous 12 
months.  He complained of pain and popping in his left 
shoulder, particularly with lifting above the shoulder level.  
He stated that riding his bicycle caused shoulder pain, and 
that he was unable to sleep on his left side without pain.  
He also reported pain on maximum abduction of his left 
shoulder.  Physical examination revealed that the Veteran was 
able to disrobe, pulling his shirt over his head without 
apparent difficulty.  There was an obvious AC separation.  
There was no tenderness.  The examiner noted that the Veteran 
was able to flex and abduct to 160 degrees before 
experiencing pain.  Internal and external rotation were to 90 
degrees without pain.  The assessment was old left AC 
dislocation, symptomatic.  In a May 2008 addendum, the 
examiner noted that there was no further limitation following 
repetitive motion and that there were no problems with 
fatigue, weakness, or lack of coordination.  He further 
stated that there was no nonunion.

The RO has rated the Veteran's left shoulder disability under 
DC 5203 (impairment of the clavicle or scapula), which 
provides a 10 percent rating for malunion of the clavicle or 
scapula, or where there is nonunion without loose movement.  
A 20 percent rating is assigned where there is nonunion of 
the joint with loose movement, or where there is a current 
dislocation of the joint.  38 C.F.R. § 4.71a, DC 5203.

DC 5201 for limitation of motion of the arm, provides a 20 
percent rating where motion of either arm is functionally 
limited to the shoulder level.  A 20 percent rating is also 
warranted if motion of the minor arm is functionally limited 
to midway between the side and shoulder level, and a 30 
percent rating requires limitation of motion of the minor arm 
to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201. 

The Board notes that normal shoulder motion is defined as 0 
to 180 degrees of forward elevation (flexion), 0 to 180 
degrees of abduction, and 0 to 90 degrees of internal and 
external rotation.  38 C.F.R. § 4.71, Plate I.

In this case, the Veteran's left shoulder disability does not 
meet the criteria for a 20 percent rating under DC 5203.  In 
that regard, the Board notes that there is no evidence of 
loose movement or dislocation of the clavicle or scapula.  
Notably, while an obvious AC separation has been identified, 
there has been no evidence of loose movement or complete 
dislocation.

A higher evaluation is also unavailable under DC 5201.  Here, 
the Board observes that examination in October 2006 revealed 
150 degrees of abduction, and examination in February 2008 
revealed abduction to 160 degrees.  The February 2008 VA 
examiner reported that the Veteran was able to pull his shirt 
over his head without apparent difficulty.  In order to 
warrant an evaluation higher than 10 percent, there must be 
the functional equivalent of motion limited to the shoulder 
level due to such factors as pain, pain on motion, 
fatigability, incoordination, and lack of endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  In this 
case, while the Veteran reports pain, he retains the ability 
to abduct his left arm to at least 150 degrees.  Moreover, he 
reported in 2008 that he experienced pain and popping 
particularly with lifting above the shoulder level, 
evidencing his ability to abduct beyond that level.  
Therefore, even taking into account the Veteran's credible 
complaints of pain on motion, an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5201.  In 
essence, the Veteran's remaining functional use is better 
than limitation at shoulder level. See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca.  

Additionally, the Veteran has not demonstrated any evidence 
of ankylosis of the scapulohumeral articulation; or malunion, 
nonunion or recurrent dislocation of the humerus.  Therefore, 
his disability cannot be evaluated under any other Diagnostic 
Code. See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 
(2009).

The Veteran is competent to report that his disability is 
worse.  However, the more probative evidence consists of that 
prepared by neutral skilled professionals, and such evidence 
demonstrates that an evaluation in excess of 10 percent for 
left shoulder AC separation is not warranted.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected left shoulder disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Rather, he reported in February 2008 
that the disability had not caused time lost from either work 
or school in the previous 12 months.  The Veteran has not 
otherwise alleged that this disability caused such 
interference.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
shoulder AC separation is denied.


REMAND

The Veteran also seeks a higher evaluation for residuals of a 
right radius fracture.  Service treatment records indicate 
that he complained of paresthesia of his right fingers 
following open reduction of the fracture in service.  Since 
then, he has continued to report numbness in the radial three 
digits following prolonged activity.  Although two VA 
examinations have been carried out, neither has addressed the 
Veteran's complaints with neurological examination.  The 
Board acknowledges that the February 2008 VA examiner stated 
in his May 2008 addendum that there was no neurological 
impairment, but that comment appears to be a response to the 
RO's request for clarification regarding a report of a 
positive Tinel's sign over the Veteran's surgical scar.  The 
Board observes that a note following DCs 5205-5213 indicates 
that in all of the forearm and wrist injuries, multiple 
impaired finger movements due to tendon tie-up, muscle or 
nerve injury are to be separately rated and combined, not to 
exceed rating for loss of use of the hand.  The record 
remains unclear regarding whether there is impairment of the 
fingers of the right hand related to this disability.  
Accordingly, the Board has determined that further VA 
examination is warranted.

In light of the above discussion, the Board has determined 
that additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected right 
radius fracture residuals.  All necessary 
testing should be carried out in 
conjunction with this examination.  The 
claims file and a copy of this remand 
should be provided to the examiner for 
review.  The examiner should elicit a 
complete history from the Veteran.

The results of range of motion testing 
should be reported, and any excursion of 
motion accompanied by pain should be 
specifically identified.  

The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, at what 
point does pain or any other factor limit 
motion.

The examiner should specifically address 
whether there is neurological impairment 
of the Veteran's fingers as a residual of 
the radius fracture.  If so, the examiner 
should identify the affected fingers and 
describe the severity of impairment.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


